United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-144070-02 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. (Name of small business issuer in its charter) Delaware 26-1466056 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerating filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2009 and December 31, 2008 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2009 5 Statements of Cash Flows for the Nine Months ended September 30, 2009 and 2008 6 Notes to Financial Statements 7-19 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-24 Item 4: Controls and Procedures 24-25 PART II. OTHER INFORMATION Item 6: Exhibits 25 SIGNATURES 26 CERTIFICATIONS 26-30 2 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. BALANCE SHEETS September 30, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 3,400 $ 8,061,300 Accounts receivable – affiliate 10,360,700 10,769,500 Short-term hedge receivable due from affiliate 4,249,200 10,597,700 Total current assets 14,613,300 29,428,500 Oil and gas properties, net 148,935,200 142,517,100 Construction in progress — 4,840,000 Long-term hedge receivable due from affiliate 2,980,000 6,787,000 $ 166,528,500 $ 183,572,600 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 28,300 $ 5,200 Short-term hedge liability due to affiliate 63,300 924,300 Total current liabilities 91,600 929,500 Asset retirement obligation 3,446,400 3,298,000 Long-term hedge liability due to affiliate 752,700 831,500 Partners’ capital: Managing general partner 40,958,000 37,298,200 Limited partners (23,644.10 units) 118,630,300 133,156,200 Accumulated other comprehensive income 2,649,500 8,059,200 Total partners' capital 162,237,800 178,513,600 $ 166,528,500 $ 183,572,600 The accompanying notes are an integral part of these financial statements. 3 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES Natural gas, oil and liquid gas $ 8,489,200 $ 7,359,000 $ 28,893,400 $ 7,644,700 Interest income 600 — 6,000 — Total revenues 8,489,800 7,359,000 28,899,400 7,644,700 COSTS AND EXPENSES Production 2,524,700 1,134,200 9,099,700 1,187,600 Depletion 3,365,200 3,504,400 11,707,300 3,624,900 Accretion of asset retirement obligation 49,400 77,700 148,400 126,200 General and administrative 163,700 47,600 394,800 61,900 Total expenses 6,103,000 4,763,900 21,350,200 5,000,600 Net earnings $ 2,386,800 $ 2,595,100 $ 7,549,200 $ 2,644,100 Allocation of net earnings: Managing general partner $ 1,530,900 $ 1,558,900 $ 4,524,200 $ 1,597,300 Limited partners $ 855,900 $ 1,036,200 $ 3,025,000 $ 1,046,800 Net earnings per limited partnership unit $ 36 $ 43 $ 128 $ 44 The accompanying notes are an integral part of these financial statements. 4 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENT OF CHANGES IN PARTNERS' CAPITAL FOR THE NINE MONTHS ENDED September 30, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2009 $ 37,298,200 $ 133,156,200 $ 8,059,200 $ 178,513,600 Participation in revenues and expenses: Net production revenues 6,961,400 12,832,300 — 19,793,700 Interest income 2,100 3,900 — 6,000 Depletion (2,248,300 ) (9,459,000 ) — (11,707,300 ) General and administrative expenses (138,800 ) (256,000 ) — (394,800 ) Accretion of asset retirement obligations (52,200 ) (96,200 ) — (148,400 ) Net earnings 4,524,200 3,025,000 — 7,549,200 Other comprehensive loss — — (5,409,700 ) (5,409,700 ) Working interest adjustment (3,243,400 ) 3,243,400 — — Asset contributions 13,285,400 — — 13,285,400 Distributions to partners (10,906,400 ) (20,794,300 ) — (31,700,700 ) Balance at September 30, 2009 $ 40,958,000 $ 118,630,300 $ 2,649,500 $ 162,237,800 The accompanying notes are an integral part of these financial statements. 5 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net earnings $ 7,549,200 $ 2,644,100 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 11,707,300 3,624,900 Non-cash loss on derivative value 3,806,000 — Accretion of asset retirement obligation 148,400 126,200 Decrease (increase) in accounts receivable-affiliate 408,800 (6,410,100 ) Increase in accrued liabilities 23,100 14,900 Net cash provided by operating activities 23,642,800 — Cash flows from investing activities: Oil and gas well drilling contracts paid to MGP — (236,027,000 ) Net cash used in investing activities — (236,027,000 ) Cash flows from financing activities: Initial capital contribution by MGP — 100 Partner’s capital contributions — 236,027,000 Distributions to partners (31,700,700 ) — Net cash (used in) provided by financing activities (31,700,700 ) 236,027,100 Net (decrease) increase in cash and cash equivalents (8,057,900 ) 100 Cash and cash equivalents at beginning of period 8,061,300 — Cash and cash equivalents at end of period $ 3,400 $ 100 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible equipment $ 6,311,300 $ 39,970,700 Lease costs — 5,391,700 Intangible drilling costs 6,974,100 — Syndication and offering costs — 25,963,000 $ 13,285,400 $ 71,325,400 Asset retirement obligation $ — $ 2,643,500 The accompanying notes are an integral part of these financial statements. 6 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas Resources Public 17-2008 (B) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 5,074 investors. The Partnership was formed on May 7, 2007 to drill and operate gas wells located primarily in Pennsylvania, Tennessee and West Virginia. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 and for the three months and nine months ended September 30, 2009 and 2008 are unaudited except that the balance sheet at December 31, 2008 is derived from audited financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. Management hasconsidered for disclosure any materialsubsequent events through November 16, 2009, the date the financial statements were issued. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-K for the year ended December 31, 2008.
